Citation Nr: 0315689	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-15 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the lower extremities 
resulting from hip replacement surgeries performed in 1993 
and 1996 at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1954 to December 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a 1998 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO), which denied 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the lower extremities 
resulting from hip replacement surgeries performed at a VA 
medical facility in 1993 and 1996.  A June 1999 "Travel 
Board" hearing was held before the undersigned member of the 
Board.  In October 1999 and March 2001, the Board remanded 
the case to the RO for additional evidentiary development.  
The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  Appellant underwent bilateral total hip arthroplasties in 
the 1970's.  Measurements at surgery revealed an apparent 1/2-
centimeter shortening of the left leg.

2.  Appellant underwent revision of a right total hip 
arthroplasty with percutaneous adductor tenotomy at a VA 
hospital in June 1993.  There were no immediate postoperative 
complications and x-rays of the prosthetic hip were 
essentially unremarkable.  

3.  Appellant underwent revision of a left total hip 
arthroplasty with percutaneous adductor tenotomy at a VA 
hospital in March 1996.  Prior to the March 1996 surgery, 
left leg length discrepancy was medically identified.

4.  Prior to the March 1996 VA left hip surgery in question, 
appellant signed a consent form authorizing such surgery.  
Preoperative clinical records document that appellant was 
informed that the surgery would attempt to equalize his 
preexisting leg length discrepancy and that there was a near 
certain likelihood that the operation might not be successful 
in equalizing leg length.  

5.  Written VA medical opinions state that an adductor 
tenotomy was a necessary consequence of the March 1996 left 
hip arthroplasty revision surgery; that adductor tenotomies 
are very common in revision total hip surgery especially in 
an attempt to regain leg length; that appellant's only 1 3/8 
inch leg leg discrepancy was due to the proper use of 
adductor tenotomy on the left; that no nerve cutting occurred 
during the hip surgery in question; that appellant's 
pain/radiculopathies were due to lumbar spinal 
spondylosis/stenosis; that any peripheral polyneuropathy was 
due to diabetes; and that no additional, permanent disability 
involving the lower extremities resulted from 1993 and 1996 
VA hip surgeries in question. 

4.  The credible, competent evidence of record does not show 
that any additional, permanent disability involving the lower 
extremities resulted from 1993 and 1996 VA hip surgeries in 
question.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving the 
lower extremities resulting from hip replacement surgeries 
performed at a VA medical facility in 1993 and 1996 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358(a)-(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since the 
§ 1151 benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997).  See also appellant's July 1996 written 
claim for § 1151 benefits.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed and no useful purpose would be 
served by again remanding the § 1151 benefits claim with 
directions to provide further assistance to the appellant.  

The RO has obtained relevant medical records, which 
adequately detail the circumstances and treatment during the 
1993 and 1996 VA surgeries in question and the nature of his 
lower extremities disabilities prior, during, and subsequent 
thereto.  Pursuant to an October 1999 remand, additional VA 
medical records were obtained.  In a March 2001 remand, the 
Board specifically set forth provisions of the newly enacted 
Veterans Claims Assistance Act of 2000; instructed the RO to 
arrange a VA neurologic examination with medical opinion 
rendered as to whether additional disability involving the 
lower extremities resulted from VA hip replacement surgeries 
performed in 1993 and 1996; and advised appellant of his 
right to submit additional evidence and argument.  Pursuant 
to that remand, the RO in a March 2001 letter, requested 
appellant's assistance to identify any relevant non-VA 
medical care he may have received.  However, it is 
significant that appellant responded that he had only 
received VA treatment.  Pursuant to that remand, additional 
VA clinical records were obtained and a sufficiently detailed 
and comprehensive VA neurologic examination was conducted in 
August 2001 with medical opinion rendered on the etiological 
question in controversy.  

It should be pointed out that appellant and his 
representative were informed by the RO at various stages of 
the proceedings that the claim was denied essentially due to 
the lack of credible evidence that any additional disability 
involving the lower extremities resulted from VA hip 
replacement surgeries performed in 1993 and 1996.  See, for 
example, a 1998 rating decision, Statement of the Case, and 
subsequent Supplemental Statements of the Case.  
Additionally, the Statement of the Case and subsequent 
Statements informed them of the pertient evidence, relevant 
laws and regulations governing entitlement to § 1151 
benefits, and the reasons for denial of said claim.  

Additionally, appellant has also submitted medical statements 
and other documents on said appellate issue and has testified 
at a hearing on appeal.  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any additional, specific competent evidence that might prove 
to be material concerning said appellate issue.  It is 
apparent that they were knowledgeable regarding the necessity 
of competent evidence and the type of information needed to 
support said claim.  See, for example, appellant's 
representative's May 2002 and May 2003 written statements.  
Additionally, by March 2001 Board remand, the appellant was 
provided actual notice of the Veterans Claims Assistance Act 
of 2000 and its applicability, including as to which party 
could or should obtain which evidence.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issue on appeal.  In short, 
since appellant has recently indicated that there are no non-
VA treatment records that need to be obtained, appellant's 
available, relevant VA clinical records pertaining to the hip 
surgeries in controversy appear to have been obtained, and 
adequate VA medical opinions on the etiology of his lower 
extremities disabilities have been rendered, the Board can 
adjudicate this claim without prejudice to the appellant 
since there is no indication that additional records exist 
that should be obtained.  

It should be pointed out that the RO's 1998 rating decision 
denied appellant's § 1151 claim essentially on the basis that 
it had not been shown by medical evidence that any 
additional, permanent, disability of the lower extremities 
resulted from hip replacement surgery performed in the 1990's 
at a VA medical facility.  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that any 
additional, permanent, disability of the lower extremities 
resulted from hip replacement surgery performed at a VA 
facility.  Therefore, sections (c)(1) and (2), not (c)(3), 
are controlling with respect to the facts of this appellate 
issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-2000), the 
regulation implementing that statute, provide, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Appellant argues that as a result of VA hip replacement 
surgeries performed in 1993 and 1996 at a VA medical 
facility, he has additional disability, including pain and 
neuropathy, of the lower extremities.  He contends that 
without his consent, a left hip adductor tendon was severed 
during March 1996 left hip surgery.  

The evidentiary record reveals that in 1967, appellant 
underwent a laminectomy and fusion for lumbosacral spine 
discogenic disease associated with exogenous obesity.  In the 
1970's, his complaints included bilateral hip pain; and 
degenerative joint disease of the hips was radiographically 
shown.  A 1976 VA examination report indicated that he was 
obese, and that his complaints included low back pain 
radiating down the lower extremities and painful hip joints 
with pain radiating down to the knees and ankles since back 
sugery in the 1960's.  In September 1977, he underwent a 
right total hip arthroplasty.  The September 1977 VA 
hospitalization discharge summary reveals that appellant had 
a long-standing history of multiple, diffuse aches and pains 
in the back, hips, knees, and ankles; had undergone two 
fusions of L4-L5 in the 1960's (with the second being a 
repeat fusion due to poor result); and had undergone a left 
total hip arthroplasty in 1977.  The June 1977 left total hip 
arthroplasty operative/hospitalization records indicated that 
measurements at surgery revealed an apparent 1/2-centimeter 
shortening of the left leg; but that postoperatively, 
clinical evaluation revealed that the legs appeared of equal 
length.   

During the June 1993 VA hospitalization in question, it was 
noted that appellant had had complaints of right hip pain for 
the past year or two attributed to loosening of a prosthetic 
right hip that had been implanted in 1977; and that he had 
fallen about two weeks earlier with resultant right hip 
contusion and pain.  Clinically, there was evidence of 
prosthetic right hip loosening and he underwent revision of a 
right total hip arthroplasty with percutaneous adductor 
tenotomy.  It was noted that there were no immediate 
postoperative complications.  He subsequently underwent 
physical and occupational therapy and ambulated well with a 
walker with minimal pain; was able to perform activities of 
daily living; and lacked only adduction strength.  It was 
also noted that his left hip was painful; and loosening of 
the prosthetic left hip arthroplasty was assessed.  However, 
x-rays of the prosthetic hips in July 1993 were essentially 
unremarkable.  

VA clinical records reveal that in November 1995, a fracture 
through the ring segment of the left hip acetabular component 
was radiographically identified, noted as representing a 
change since a May 1994 interval study.  

A February 1996 private clinical report indicates that 
appellant had an approximate 3/4 inch leg length discrepancy.  
Failed left total hip replacement with acetabular loosening 
and chronic right hip pain without evidence of loosening were 
assessed.

VA clinical records dated in March 1996 prior to surgery 
revealed that appellant had a history of diabetes and 
hypertension/coronary artery disease.  Clinically, the left 
lower extremity had decreased sensation in a stocking-glove 
pattern and decreased pedal pulses.   

VA clinical records reveal that on March 21, 1996, appellant 
underwent revision of the left total hip arthroplasty with 
adductor tenotomy.  The operative records noted that prior to 
surgery, appellant had complained of severe left hip pain and 
some leg length discrepancy; that x-rays had shown a loose 
acetabular component; and that prior to surgery, it was 
discussed with appellant that an attempt to lengthen the 2-
2.5 cm shortness of the left leg to equal the right leg 
length would be attempted "as best as possible but that 
total correction may not be possible."  A March 20th 
preoperative clinical notation noted that a consent form had 
been signed and "on front of chart"; and that risks and 
benefits had been explained and all questions answered.  A 
March 20th consent form, with signature of patient and a 
witness appearing thereon, stated, in pertinent part, that 
the nature and purpose of the left total hip arthroplasty 
revision, possible alternative methods of treatment, the 
risks involved, and the possibility of complications had been 
fully explained to the patient and that performance of the 
proposed procedures was authorized.  A March 21st 
preoperative clinical notation noted that appellant had again 
been informed that "it will be unlikely that we will be able 
to attain equal leg lengths with this operation.  More than 
likely, he will have the same length, or possibly some minor 
lengthening.  He appears to understand our goals and his 
(pain free functional hip [with] possibly increased leg 
length) and wishes to proceed.  Another March 21st 
preoperative clinical notation below the first noted that 
"discussed above + risks of surgery i.e. infection, 
dislocation, L.L.D.[left leg discrepancy] + re-operation with 
patient."  

According to the March 21, 1996 operative records, detailed 
description of surgical incisions/excisions of muscle and 
bone were dictated by the surgeon, including an adductor 
tenotomy that was performed, and that "[t]here were no 
complications during the surgery."  The operative record 
noted that range of motion and stability of the prosthetic 
components were variously described as stable, good, or 
excellent; that since abduction was only to 20 degrees, "we 
felt adductor tenotomy would benefit his range of motion and 
soft tissue balance"; and that the "sciatic nerve could be 
felt in the posterior wound.  This was protected posteriorly 
during the surgery."  

Significantly, VA clinical records dated in March-April 1996 
reveal that appellant had postoperative hip pain, which 
improved.  In late March, pedal pulses were "+2", 
bilaterally.  In early April, it was noted that because the 
left leg was now longer than the right, prosthetics was 
removing part of the left shoe.  In mid-April, it was noted 
that appellant's shoes, which had had an approximate 1.5 inch 
lift in the left shoe due to leg shortening following his 
original hip replacement, no longer fit because "[f]ollowing 
his current hip replacement, his length had been 
restored...."; and that prosthetics had customized new shoes.  
It was also noted that he underwent physical therapy; was 
able to perform activities of daily living; and was able to 
ambulate approximately 300 feet with a walker without 
difficulty.  

VA clinical records dated in April 1996 revealed that 
neurologic findings were essentially unremarkable in the 
lower extremities.  

A July 1996 private clinical report indicates that appellant 
alleged that his hip replacements and recent revisions "have 
not helped and, if anything, made things worse."  
Clinically, his gait was slow.  Posture was stooped slightly 
forward.  Deep tendon reflexes were absent at the knees and 
ankles.  Muscle strength was "3+" in the lower extremities.  
It was noted that there was decreased sensation in a 
stocking-glove pattern, "consistent more with his diabetes 
than with radiculopathy."  Chronic mechanical low back pain 
and status post L4-sacrum fusion were assessed.  

A substantial negative piece of evidence is a July 1996 
medical opinion by a VA physician, which states, in pertinent 
part, that although after the March 1996 total hip 
arthroplasty revision, appellant had cardiac complications 
"due to the patient's advanced cardiac disease, the patient 
seemed to have done quite well with respect to surgery.  His 
last follow-up in the Orthopaedic Clinic was June 13, 1996, 
at which time he raised no specific complaints...."  
Additionally, in responding to appellant's July 1996 letter 
expressing certain concerns, that physician responded "[i]n 
reviewing the operative report, an adductor tenotomy was 
required to do soft tissue balancing at the time of surgery, 
but no intentional or unintentional transsection of a nerve 
or nerves was carried out intraoperatively."  

Another substantial negative piece of evidence is a July 1996 
VA clinical record by an orthopedic attending physician, who 
reported that with respect to the total hip arthroplasty 
revision, appellant had complained that a nerve had been cut.  
The physician noted that "I explained that no nerve was cut, 
only that a percutaneous adductor tenotomy was performed and 
that is part of the procedure."  Clinically, the left leg 
length was approximately 3/4 inch shorter [than the other leg]; 
and it was noted that left calf atrophy was not from sciatic 
palsy or peripheral neuropathy.  

Other substantial negative pieces of evidence are June and 
September 1997 VA orthopedic examinations reports.  The 
examiner who conducted the June 1997 examination noted that 
appellant believed that there was a significant rupture 
laceration involving the left groin area with general 
weakness subsequent to March 1996 left hip surgery.  The 
examiner reviewed the claims file and noted that appellant 
"apparently had good symptomatic relief and good response to 
surgery for at least a 15 year period before he began to 
develop further discomfort in both hips and has subsequently 
had further treatment on both hips with revision...."  The 
examiner also stated that according to appellant, his surgeon 
"implied or told him that he had some type of a cut tendon" 
during the March 1996 surgery in question.  It was noted that 
appellant blamed all of his current problems on this 
incident.  The examiner also stated that appellant's spinal 
pain was not related to his hip pain; that appellant had been 
diagnosed with diabetes mellitus in 1983 and "apparently has 
developed considerable bilateral numbness of both feet since 
approximately 1995.  This makes it very difficult to 
understand his particular problems...."  Additionally, the 
examiner explained:

The patient clinically does have what 
appears to be diabetic neuropathy 
involving both feet....  The patient has 
evidence clinically that there is some 
general weakness of his left lower 
extremity but I don't think that one can 
fault one single ruptured or lacerated 
tendon for this particular problem....  I 
had to tell him of course, that to 
approach the hip joint, one has to go 
through soft tissues including muscles 
and perhaps there was some type of tendon 
that needed to be transposed in the 
process of the surgical procedure which 
is usually necessary with any hip 
surgical procedure.  The patient is very 
angry concerning the entire situation but 
I do not feel that persay, a tendon 
laceration is the cause of his general 
weakness....

The examiner who conducted the September 1997 examination 
opined, in pertient part:

Adductor tenotomies are a very common 
accompaniment of revision total hip 
surgery especially in an attempt to 
regain length.  That he is only 1 3/8 
inch short is due to the proper use of 
adductor tenotomy on the left.  It is 
almost never a cause of pain.

I believe his pain is due to severe 
lumbar spinal stenosis....

A December 1997 MRI of the lumbar spine revealed old prior 
fusion, disc bulges, facet hypertrophy, and spinal canal 
stenosis.

On March 1998 VA neurologic examination, deep tendon reflexes 
were absent in the lower extremities with weakness.  The left 
leg was 13/4 inches shorter than the other leg.  X-rays of the 
hips revealed no evidence of loosening or other 
complications.  Pain in the left leg, groin, and back was 
diagnosed and the examiner stated that a report of 
electrodiagnostic studies conducted in April 1998 should be 
referred to as to the likely etiology of the pain.  The 
report of electrodiagnostic studies conducted in April 1998 
specifically noted that they were for the purpose of 
determining whether appellant's symptoms, including hip and 
leg pain and lower extremity weakness/muscle loss, were 
caused by a back condition or by more recent hip surgeries.  
The neurologist who conducted the electrodiagnostic studies 
of the lower extremities interpreted the results as showing 
"new" (less than 6 months old) left L5 radiculopathy and 
"old" (more than 6 months old) right L5 and L3 or L4 
radiculopathy.  The significant point is that the neurologist 
attributed the radiculopathy to the lumbar spine, not the 
hips.  

VA x-rays of the hips in late 1998 and January 1999 revealed 
no evidence of loosening or other complications.  

During a June 1999 "Travel Board" hearing, appellant's 
testimony was essentially similar to his contentions 
previously set forth.  He testified, at T.7-8, that he had 
undergone hip replacements in 1977, but did not have any 
problems at all with his lower extremities after said 
operations; and that in 1996, an adductor tendon was severed 
during revision hip surgery.  

A VA outpatient treatment record dated in October 1999 
included impressions of degenerative changes of the hip, 
knee, ankle, and arm joints, bilaterally; peripheral 
neuropathy of the feet; and distal motor polyneuropathy of 
the legs.  The physician indicated that he thought "most of 
[appellant's] chronic pain is secondary to his knee and hip 
joint problems....  He may have a lumbar radiculopathy to 
account for some of the problems."  It is the Board's 
opinion, however, that the physician's opinion regarding 
appellant's lower extremity pain is of very minimal, if any, 
probative value, since he did not relate any additional lower 
extremity disability to the 1993 and 1996 VA hip surgeries in 
question.  Again, it should be pointed out that the 
evidentiary record clearly shows that appellant has had 
significant, long-standing hip pain prior, and subsequent, to 
the 1993 and 1996 VA hip surgeries in question.  

Although a December 1999 VA outpatient treatment record 
reported a history of two bilateral hip replacements "with 
resultant left sciatica injury and resultant weak left 
ankle" and the assessment was "slow gait secondary to old 
sciatic injury on left and DJD", this was apparently based 
upon appellant's unsubstantiated history, since the overall 
clinical evidence does not reveal any sciatic nerve injury 
during the VA hip replacement surgeries in question.  In 
fact, the March 1996 operative record specifically recorded 
that the sciatic nerve was identified and protected during 
that hip surgery and VA medical opinion states that no nerve 
was cut intraoperatively.  Even assuming that an 
unsubstantiated medical history of a sciatic nerve injury 
from hip replacement surgeries was recorded by a physician, 
unenhanced by any additional medical comment, that recorded 
history would not constitute "competent medical evidence."  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  The Board is also 
cognizant of decisions by the Court holding that a medical 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  

Pursuant to the Board's March 2001 remand, additional, more 
recent VA outpatient treatment records dated in 2000-2001 
were obtained and an August 2001 VA neurologic examination 
was conducted with opinion rendered as to the etiology of 
appellant's lower extremity symptomatology.  The recent VA 
outpatient treatment records indicated that appellant had 
prostate cancer with associated pain.  

An "aid and attendance" examination report revealed that 
appellant complained of back pain and pain from radiation 
reaction.  It was noted that he required a walker for 
ambulation and wheelchair for longer distances; that reaction 
to radiation treatments had restricted movement of the lower 
extremities; and that he had hip pain.  

Another substantial negative piece of evidence is the August 
2001 VA neurologic examination report.  In that examination 
report, the examiner noted that he had reviewed the claims 
file and remand notes; and specifically set out in detail 
appellant's medical history, complaints, and clinical 
findings.  Set out in that examination report was appellant's 
pertinent history including recent radiotherapy for prostate 
cancer, diabetes mellitus diagnosed in 1983, lumbar fusion 
performed in the 1960's, 1993 and 1996 hip replacement 
surgeries, 1998 electromyographic evidence of lumbar 
radiculopathy, 1997 MRI evidence of lumbar spine disc 
protrusion and stenosis due to degenerative disc/facet 
disease, and 1998 radiographic findings showing no lossening 
of the bilateral hip prostheses.  Significantly, after 
recording clinical findings on current evaluation, the 
examiner stated that appellant had chronic low back pain with 
radiation down the lower extremities; that on current 
examination, he had left lower extremity atrophy "consistent 
with an old L5 and possibly S1 radiculopathy"; that based on 
1998 electromyographic study, he likely had acute L5 
radiculopathy and an old right L5 and L3 or L4 radiculopathy 
"which would be consistent with lumbosacral spine 
degenerative disease"; and that he currently had evidence of 
peripheral polyneuropathy, "most likely related to his 
diabetes mellitus."  Of substantial evidentiary import is 
the fact that the examiner opined that "none of 
[appellant's] complaints are related to his hip surgeries"; 
that appellant's diagnoses were lumbar spondylosis and 
diabetic peripheral polyneuropathy; and that the diagnosed 
lumbar spondylosis was the likely etiology of the lumbar 
radiculopathies.  

The Board assigns great probative weight to the 
aforementioned July 1996, June and September 1997, and August 
2001 VA medical opinions, which state, in pertinent part, 
that an adductor tenotomy was a necessary consequence of the 
March 1996 left hip arthroplasty revision surgery; that 
adductor tenotomies are very common in revision total hip 
surgery especially in an attempt to regain leg length; that 
appellant's "only 1 3/8 inch" leg leg discrepancy was "due 
to the proper use of adductor tenotomy on the left"; that no 
nerve cutting occurred during the hip surgery in question; 
that appellant's pain/radiculopathies were due to lumbar 
spinal spondylosis/stenosis; and that any peripheral 
polyneuropathy was due to diabetes.  

The appellant clearly signed a consent form authorizing the 
March 1996 hip surgery, which according to said medical 
opinions, included as a necessary part of the hip surgery an 
adductor tenotomy.  Additionally, the preoperative clinical 
records clearly show that appellant was informed that the 
surgery would attempt to equalize the preexisting leg length 
discrepancy and that there was a near certain likelihood that 
the operation might not be successful in equalizing leg 
length.  None of the competent evidence of record indicates 
that the leg length discrepancy was due to either that 1993 
or 1996 VA hip surgery in question; rather, it appears to 
have initially been medically identified prior to said VA hip 
surgeries in question.  Although the leg length apparently 
was not equalized by that March 1996 hip surgery, it is clear 
that appellant had consented, either expressly or implicitly, 
to that risk.  See 38 C.F.R. § 3.358(c), as amended and the 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General.  Alternatively, no additional disability 
occurred because the leg length discrepancy preexisted that 
surgery and no appreciable, permanent worsening occurred as a 
result of the ameliorative surgery in question that may 
reasonably be characterized as additional disability of the 
lower extremities.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  Said medical 
opinions have not been rebutted by any specific opinion or 
clinical evidence of record.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Based on the entire evidentiary record, it is the Board's 
opinion that the negative evidence outweighs any positive 
evidence as to whether any additional disability involving 
the lower extremities resulted from hip replacement surgeries 
performed in 1993 and 1996 at a VA medical facility.  In 
short, the negative evidence is so strong as to 
overwhelmingly outweigh any marginally positive evidence in 
the record.  Thus, since the credible, competent evidence of 
record indicates that no additional disability involving the 
lower extremities resulted from hip replacement surgeries 
performed in 1993 and 1996 at a VA medical facility, 
appellant's § 1151 claim is denied.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a)-(c).  


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the lower extremities 
resulting from hip replacement surgeries performed at a VA 
medical facility in 1993 and 1996 is denied.   


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

